
	
		III
		111th CONGRESS
		2d Session
		S. RES. 574
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the memorial observances of the
		  Honorable Robert C. Byrd, late a Senator from the State of West
		  Virginia.
	
	
		Whereas, The Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable Robert C.
			 Byrd, late a Senator from the State of West Virginia: Now, therefore, be
			 it
		
	
		That the memorial observances of the
			 Honorable Robert C. Byrd, late a Senator from the State of West Virginia be
			 held in the Senate Chamber on Thursday, July 1, 2010, beginning at 10:00 a.m.,
			 and that the Senate attend the same.
		That paragraph 1 of Rule IV of the Rules
			 for the Regulation of the Senate Wing of the United States Capitol (prohibiting
			 the taking of pictures in the Senate Chamber) be temporarily suspended for the
			 sole and specific purpose of permitting the Senate Photographic Studio to
			 photograph this memorial observance.
		That the Sergeant at Arms be directed to
			 make necessary and appropriate arrangements in connection with the memorial
			 observances in the Senate Chamber.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives, transmit an
			 enrolled copy thereof to the family of the deceased, and invite the House of
			 Representatives and the family of the deceased to attend the memorial
			 observances in the Senate Chamber.
		That invitations be extended to the
			 President of the United States, the Vice President of the United States, and
			 the members of the Cabinet, the Chief Justice and Associate Justices of the
			 Supreme Court of the United States, the Diplomatic Corps (through the Secretary
			 of State), the Chief of Staff of the Army, the Chief of Naval Operations of the
			 Navy, the Major General Commandant of the Marine Corps, the Chief of Staff of
			 the Air Force, and the Commandant of the Coast Guard to attend the memorial
			 observances in the Senate Chamber.
		
